 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   _______________________________________
                                            )
 8   NORTHWEST SHEET METAL WORKERS )
     ORGANIZATIONAL TRUST, et al.,          )
 9                                          )               Case No. MC19-0036RSL
                           Plaintiffs,      )
10              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
11   MIKE MATTILA,                          )               GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     MM COMFORT SYSTEMS,                    )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
           This matter comes before the Court on plaintiff’s “Applicant Affidavit for Writ of
17
     Garnishment for Continuing Lien on Earnings” for property in which the defendant/judgment
18
     debtor, Mike Mattila, has a substantial nonexempt interest and which may be in the possession,
19
     custody, or control of the garnishee, MM Comfort Systems. The Court having reviewed the
20
     record in this matter, it is hereby ORDERED that the Clerk of Court shall issue the Writ of
21
     Garnishment submitted by plaintiff’s counsel on March 14, 2019, at Dkt. # 1-3.
22
23
           Dated this 19th day of March, 2019.
24
25                                            A
26                                            Robert S. Lasnik
                                              United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
